Title: From George Washington to Jean-Baptiste de Gouvion, 31 October 1781
From: Washington, George
To: Gouvion, Jean-Baptiste de


                  
                      31 October 1781
                  
                  From the particular recommendations of General Du Portail—and from my own particular observation—I feel the highest pleasure in rendering justice to the distinguished military Talents of Lt Colonel Gouvion, and his indefatigable perseverance in the most valuable services—his Decisive judgement and spirit of enterprise have been conspicuous on all occasions—particularly in the late siege of York—where the opening of the Trenches, the commencement of the second parallel—a very important lodgement in two of the Enemys works that were carried Sword in hand, and their connexion with our attacks—were committed to him—and executed under his orders with that energy and precision which constitute the great Engineer.  Given at Head Qrs.
                  
               